Title: To Benjamin Franklin from John Kinnier, 10 November 1781
From: Kinnier, John
To: Franklin, Benjamin


Ancenis 10th. Novr 1781
I Made free upon the 27th of Last Month to write your Excellency to Let you Know of My Being prisioner of ware Ever Since the 19th June. I was taken on the Coast of America By the Sumerset Scooner Leter of Mark from Baltimore in the State of Mereland Capt William Jones Comander on Her Passage from thence to Nantes where we Arived upon the 6th of July and to which I Received No Anssuer which Cased Me to write again as I am Verey Anctious About My Exchaing I Being Let of Ever Since that I Have Been in this place that I Should Be Exchainged Every forteen Days or a Month By the Marchts at Nantes and I Now Sea No prospect of it. I was told About 14 Days after My Arival that your Excellency Had Granted to My Exchaing Being Made Between A Capt Thomas Beel Belonging to Philadelphia who was taken and Caried into Lemerick in Irland and from thence He Had His parole to Come to france upon Conditions to Return a Capt in His Rum or to Return Him Self in Some Limited time. But the Agent for prisioniers at Nantes told My Corispondand their that He would write to Lemerick to Sea if the Agent At Lemerick was willing to the Exchaing Also to which I Never Received Aney Anssuer But I Hope your Excellancy will order your Agent for prisionier at Nantes to Have Me Exchainged for Him as we are Both prisioniers of ware upon An Equall Station Rated which will Cansel Capt Thomas Bell Boands By Me Granting My Recipt to the Agent of prisionier at Nantes and Lifting His parole at Lemerick as Being Exchainged for Him the Ship and Crew that I Comanded Belonged to Glasgow at which place their Never was one American Capt Nor Crew Ever put under Confinement Since the ware took place which My Ouner William Cuningham Esqr Have Hade Maney American Ships taken By His Crousing Vessals and their was Never a Man put under Confinement at Glasgow Since the ware But Set at Liberty and He All ways paid the Capt Board till their was a passage found for them to Get Away So that I Hope your Excellency will Consider upon these Casses as I Have a wife and four Children Left at Home which makes My Case Verey unhappie to Be under Confinement So Long from My familey when I was at Nantes upon the 27th of Last Month I was told their that their was about 18 prisioniers Endue(?) to England Now at present which if So Be the Case I Hope your Excellancy will order Me and Crew to be Exchainged for them which is 8 in all in Number 6 of My people are in the Castle At Nantes and I and the Second Capt are at this place upon parole which Mr Joshewa Johnson Mercht at Nantes is Boand for us when I was at Nantes I Spock to Mr Alexander who was to Set of for parise upon the 27th of Last Month to Represent My Case to your Excellency which I Hope that He Has Don. My Father and I Have Both Served that Gentelman for Maney years at the Time of His Being agent for the farmer Generals for the Tobaca in france So that I Hope He will Asiste Me By Representing My Case to your Excellency. I Hope your Excellency will Excuse Me of Making So free in writting you But Liberty is prasious to All Mankind under Confinement.
I am your Excellencys Most Huble Servt
John Kinnier


P.S. your Excellency will Direct to Me at Ancenise to the Care of Madam Colin
To His Excellency Benj Franklin Esqr Minister plenipotentary of the United States of America at the Court of Varsiels

